— Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Tanenbaum, J.), imposed January 27, 1982, upon his conviction of attempted burglary in the third degree, on his plea of guilty, the sentence being 60 days in the Suffolk County Jail and five years’ probation with certain stated conditions. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a term of five years’ probation under the conditions previously set forth. As so modified, sentence affirmed, and matter remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). Under the *805unique circumstances of this case the imposition of a jail term was inappropriate. Damiani, J. P., Gibbons and Niehoff, JJ., concur; Thompson, J. dissents and votes to affirm.